         Case 4:20-cv-02078-MWB Document 33 Filed 11/10/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                          )      Civil Action
PRESIDENT, INC.; et al.,                     )
                                             )
               Plaintiffs,                   )
       v.                                    )      No.: 4:20-cv-02078
                                             )
Kathy Boockvar; et al,                       )
                                             )
               Defendants.                   )      Judge Matthew W. Brann

                         PRAECIPE FOR ENTRY OF APPEARANCE

TO THE PROTHONOTARY:

       Kindly enter my appearance on behalf of Defendant, Northampton County Board of

Elections, in the above-captioned matter. Papers may be served at the address set forth below.


                                                            OFFICE OF THE SOLICITOR

                                                            /s/ Brian J. Taylor_____________
                                                            Brian J. Taylor, Assistant Solicitor
                                                            Attorney ID No. 66601
                                                            County of Northampton
                                                            669 Washington Street
                                                            Easton, Pennsylvania 18042
                                                            (P) (610) 829 – 6350
                                                            (F) (610) 559 – 3001
                                                            btaylor@northamptoncounty.org




                                                    Dated: November 10, 2020
